Memorandum Opinion on Motion for Rehearing issued July 11, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00073-CV



ATCO - VALLEY PLAZA, L.L.C.; DERREST S. WILLIAMS; TEXAS
GENERAL STORAGE SYSTEMS, INC.; AND TEXAS GULF
DEVELOPMENT, L.P.,  Appellants

V.

THE GATES CORPORATION, OKLATEX CORP.; BROWN, BUTERA &
MACDOUGALL, INC.; OKLATEX PROTECTORS, INC.; PRISCILLA G.
NELSON (A/K/A GAIL P. NELSON AND PRISCILLA GAIL SANDERS);
AND SANDRA J. BOATMAN (A/K/A SANDRA SAPP BOATMAN), 
Appellees



On Appeal from the 133rd District Court 
Harris County, Texas
Trial Court Cause No. 2004-67995



MEMORANDUM OPINION ON MOTION FOR REHEARING 	Appellant ATCO-Valley Plaza, L.L.C. has filed a motion for rehearing,
asserting that this Court did not have jurisdiction of this case when on May 22, 2008
we dismissed the appeal because appellants had neither established indigence, nor
paid or made arrangements to pay the clerk's fee for preparing the clerk's record.  See
Tex. R. App. P. 20.1 (listing requirements for establishing indigence), 37.3(b)
(allowing dismissal of appeal if no clerk's record filed due to appellant's fault). 
Appellant asserts this Court's lack of jurisdiction based on its assertion that on
January 30, 2008, within 30 days of the trial court's signature of its judgment of
dismissal, the trial court signed an order reinstating the case on the trial court's
docket, resulting in a lack of a final appealable trial court judgment.  Appellant
supported its assertion with an attached certified copy of the trial court's order of
reinstatement, requested withdrawal of this Court's May 22, 2008 opinion and
judgment, and requested a new order dismissing the appeal for want of jurisdiction.
	We requested the parties to respond to appellant's motion for rehearing by June
27, 2008, but we have received no response.  We grant appellant's motion for
rehearing, withdraw our May 22, 2008 opinion, vacate our May 22, 2008 judgment,
and dismiss this appeal for want of jurisdiction due to an absence of a final appealable
judgment.   Lehmann v. Har-Con Corp. 39 S.W.3d 191, 195 (Tex. 2001); St. Raphael
Medical Clinic, Inc. v. Mint Medical Physician Staffing, LP, 244 S.W.3d 436, 439
(Tex. App. [Houston 1st Dist. 2008, no pet.) (The general rule, with a few mostly
statutory exceptions, is that an appeal may be taken only from a final judgment).
None of the statutory exceptions apply here.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.